—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (DeMaro, J.), dated March 1, 2000, which, upon reargument, vacated so much of a prior order of the same court, dated June 18, 1999, as, granted the defendant’s motion for summary judgment dismissing the complaint, and thereupon denied the motion.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there exist triable issues of fact (see, CPLR 3212 [b]) both as to whether the defendant breached a duty to provide adequate supervision and whether such negligence was the proximate cause of the injuries sustained by the infant plaintiff (see, Mirand v City of New York, 84 NY2d 44, 49-50). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.